DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US application 16/719,203 filed 18 December 2019 (now US 11,033,521) which is a continuation of PCT/US2019/024464 filed 28 March 2019. Acknowledgement is made of Applicant's claim of domestic priority
to provisional US application 62/650,012 filed 29 March 2018.

Examiner's Note
Applicant's amendments and arguments filed 26 April 2022 are
acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant's response, filed 8 December 2021, it is noted that claims 30-31, 40-41, 47-48, and 58-59 have been amended. Support can be found in the specification at (pg 9, Ins 6-15). No new matter has been added.

Terminal Disclaimer
The terminal disclaimer filed on 8 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/719,203 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Declaration Under 37 CFR 1.132
	Acknowledgement is made of the Applicant’s declaration filed under 37 CFR 1.132 (Clarence-Smith Declaration) filed 25 March 2022. The Declarant describes the results of providing 4x doses of a lower concentration of CD/LD as compared to 2x doses at a higher concentration. The overall amount of CD/LD dosed is the same amount but the LD in the lower and more frequent dose improves the stability of circulating LD levels. While these data are not commensurate in scope with the instant claims, they are sufficient in providing an unexpected result for the CD/LD 12.5/50 mg dose given 4x daily. Allowability of the broader instant claims, however, is determined below based on the lack of teaching in the prior art for the lower dose of LD.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has amended the claims to narrow the range of CD/LD dosing from 6.25/18.75 mg to 25/75 mg wherein entacapone is not concurrently administered. The administration is in an effective dose to simulate continuous intravenous administration of LD. The closest prior art of Spielberger et al. (Movement Disorders Clinical Practice, July 25, 2015, pp. 434-435) teaches the claimed range but requires entacapone to be administered as well. Cloud et al. (Expert Opin. Pharmacother. (2010) 11(1):5-15) teaches using LD from 100-1200 mg per day but does not teach doses lower than 100 mg nor does it teach providing the dose to simulate continuous administration. The instant specification and the Clarence-Smith Declaration provide details on how CD/LD 12.5/50 mg administered 4 times daily provides improved stability of LD levels than the standard dose of CD/LD 25/100 mg provided in 2 doses. These data appear to be unexpected but are not specific only to the concentration of 12.5 mg/50 mg. The instant claims are broader in scope as they permit the full range from 18.75-75 mg of LD. However, since the prior art does not teach or suggest providing LD in an oral dosage that simulates continuous intravenous administration nor does it provide motivation to reduce the amount of LD, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613